EXECUTIVE SEVERANCE AGREEMENT

     THIS EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”) made as of the 3rd day
of December, 2008 (the “Effective Date”), by and between Encorium Group, Inc., a
Delaware corporation (the “Company”), and David Ginsberg

(“Executive”).

     WHEREAS, should the possibility of a Change in Control (as hereinafter
defined) of the Company arise, the Board of Directors of the Company (the
“Board”) believes it imperative that the Company and the Board should be able to
rely upon the Executive to continue in his position, and that the Company should
be able to receive and rely upon the Executive’s advice, if requested, as to the
best interests of the Company and its shareholders without concern that the
Executive might be distracted by the personal uncertainties and risks created by
the possibility of a Change in Control.

     NOW, THEREFORE, to assure the Company that it will have the continued
dedication of the Executive and the availability of his advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company,
and for other good and valuable consideration, the Company and the Executive
agree as follows:



ARTICLE 1. DEFINITIONS




     1.1 Definitions. Whenever used in this Agreement, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:

(a)      “Agreement” means this Executive Severance Agreement.   (b)      “Base
Salary” means the salary of record paid to the Executive as  

annual salary, excluding amounts received under incentive or other bonus plans,
whether or not deferred.

     (c) “Beneficiary” means the persons or entities designated or deemed
designated by the Executive pursuant to Section 7.2 hereof.

(d)      “Board” means the Board of Directors of the Company.   (e)      “Cause”
shall mean Cause as defined in Executive’s employment  

agreement, to which this Executive Severance Agreement is a part (the
“Employment Agreement”).

--------------------------------------------------------------------------------

     (f) “Change in Control” of the Company shall be deemed to have occurred as
of the first day that any one or more of the following conditions shall have
been satisfied:

     (i) When a “person”, as defined in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, becomes the beneficial owner, directly or indirectly, of
securities of the Company representing (A) more than twenty-five(25%) of the
combined voting power of the Company’s then outstanding securities, unless such
person is subject to contractual restrictions that would preclude him from
voting such shares in a manner to influence or control the management of the
Company’s business, provided that in the event such contractual restrictions are
removed, a Change of Control will be deemed to have occurred on the effective
date of such removal or on such later date as the Executive receives actual
notice of such removal, or (B) one hundred percent (100%) of the combined voting
power of the Company’s then outstanding securities regardless of any contractual
restrictions. For purposes of this provision, “person” shall not include the
Company, any subsidiary of the Company, any employee benefit plan or employee
stock plan of the Company, or any person holding the Company’s Common Stock by
for or pursuant to the terms of such a plan; and “voting power” shall mean the
power under ordinary circumstances (and not merely upon the happening of a
contingency) to vote in the election of directors.

     (ii) When, as a result of a vote of stockholders for which proxies are
solicited by or on behalf of any person other than the Company in accordance
with the SEC rules issued under Section 14 of the Exchange Act, or which is
exempt from the SEC proxy rules by reason of Rule 14a-2 under the Exchange Act,
or as a result of an action by written consent of stockholders without a
meeting, the “incumbent directors” cease to constitute at least a majority of
the authorized number of members of the Board. For purposes of this provision,
“incumbent directors” shall mean the persons who were members of the Board on
the date hereof (including Executive’s nominees), and the persons who were
elected or nominated as their successors or pursuant to increases in the size of
the Board by a vote of at least an absolute majority (and not just the majority
of a quorum) of the Board members who were then Board members (or successors or
additional members so elected or nominated).

     (iii) When the stockholders of the Company approve a merger, consolidation,
or reorganization, whether or not the Company is the surviving entity in such
transaction, other than a merger, consolidation, or reorganization that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least seventy
percent (70%) of the combined voting power of the voting securities, held in
relatively the same proportion, of the Company (or such surviving entity)
outstanding immediately after the merger, consolidation, or reorganization.

     (iv) When the stockholders of the Company approve (A) the sale or other
disposition of all or substantially all of the assets the company or (B) a
complete liquidation or dissolution of the Company.

2

--------------------------------------------------------------------------------

     (v) When the Board adopts a resolution to the effect that any person has
acquired effective control of the business and affairs of the Company.

     However, in no event shall a Change in Control be deemed to have occurred,
with respect to the Executive, if the Executive is part of a purchasing group
which consummates the Change in Control transaction. The Executive shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Executive is an equity participant in the purchasing company or group,
except for ownership of less than ten percent (10%) of the stock of the
purchasing company.

    (g) “Code” means the United States Internal Revenue Code of 1986, as 
amended.            (h) “Disability” means permanent and total disability,
within the meaning 


of Code Section 22(e)(3), as determined by the Board in the exercise of good
faith and reasonable judgment, upon receipt of and in reliance on sufficient
competent medical advice from one or more individuals, selected by the Company,
who are qualified to give professional medical advice.

     (i) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs that triggers the payment of Severance Benefits hereunder.

     (h) “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.

     (i) “Good Reason” means Good Reason as the term is defined in the
Employment Agreement and shall also mean the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform the Company’s obligations under the Employment Agreement; and any
purported termination by the Company of the Executive’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section

2.7      hereof.     (i) “Total Payments” means the sum of the Executive’s
Severance Benefits  

and all other payments and benefits provided to the Executive by the Company
that constitute “excess parachute payments” within the meaning of Code Section
280G(b)(1). Without limiting the generality of the foregoing, Total Payments
shall include any and all excess parachute payments associated with outstanding
long term incentive grants (to include, but not be limited to, early vesting of
stock options or restricted stock).

     (j) Qualifying Termination: Any termination (other than death or
disability) of Executive’s employment (A) other than for Cause or (B) by
Executive for Good Reason.

     (k) “Window Period” means the time period commencing one hundred eighty
(180) days prior to a Change in Control, as defined in Section (f) of this
Article 1, and ending eighteen months after the latter to occur of: (i) any of
the events defined as a Change in Control in Section ARTICLE 1; or (ii) final
consummation of the

3

--------------------------------------------------------------------------------

liquidation, sale or disposition of assets, or the merger, consolidation or
reorganization of the Company as described in Subsections 1(f)(iii) and
1(f)(iv).



  ARTICLE 2. SEVERANCE BENEFITS




     2.1 Right to Severance Benefits. Executive shall be entitled to receive
from the Company Severance Benefits as described in Section 2.2 hereof, if there
has been a Change in Control of the Company and if, within the Window Period the
Executive’s employment with the Company is terminated for a reason considered a
Qualifying Termination.

     2.2 Description of Severance Benefits. In the event that the Executive
becomes entitled to receive Severance Benefits, as provided in this Article 2,
the Company shall pay to the Executive and provide him with the following:



  (a) An amount equal to:




Date of Termination Amount of Severance

Effective Date of Termination occurring on or before An amount equal to
twenty-four (24) months of the Executive’s annual base the one-year anniversary
of this Agreement. salary at the rate in effect in effect at the commencement of
the Window Period or any higher rate that may be in effect from that date until
the Effective Date of Termination Effective Date of Termination occurring after
the one- An amount equal to twenty-three (23) months of the Executive’s annual
base year anniversary but prior to or on the thirteen (13) salary at the rate in
effect in effect at the commencement of the Window month anniversary of this
Agreement. Period or any higher rate that may be in effect from that date until
the Effective Date of Termination Effective Date of Termination occurring after
the An amount equal to twenty-two (22) months of the Executive’s annual base
thirteen (13th) month anniversary of this Agreement salary at the rate in effect
in effect at the commencement of the Window but prior to or on the fourteenth
(14th) month Period or any higher rate that may be in effect from that date
until the anniversary of this Agreement. Effective Date of Termination Effective
Date of Termination occurring after the An amount equal to twenty-one (21)
months of the Executive’s annual base fourteenth (14th) month anniversary of
this salary at the rate in effect in effect at the commencement of the Window
Agreement but prior to or on the fifteenth (15) month Period or any higher rate
that may be in effect from that date until the anniversary of this Agreement.
Effective Date of Termination Effective Date of Termination occurring after the
An amount equal to twenty (20) months of the Executive’s annual base salary
fifteenth (15th) month anniversary of this Agreement at the rate in effect in
effect at the commencement of the Window Period or but prior to or on the
sixteenth (16th) month any higher rate that may be in effect from that date
until the Effective Date of anniversary of this Agreement. Termination Effective
Date of Termination occurring after the An amount equal to nineteen (19) months
of the Executive’s annual base sixteenth (16th) month anniversary of this
Agreement salary at the rate in effect in effect at the commencement of the
Window but prior to or on the seventeenth (17th) month Period or any higher rate
that may be in effect from that date until the anniversary of this Agreement.
Effective Date of Termination

Effective Date of Termination occurring after An amount equal to eighteen (18)
months of the Executive’s the seventeenth (17th) month anniversary of annual
base salary at the rate in effect in effect at the this Agreement but prior to
or on the third commencement of the Window Period or any higher rate that
anniversary month anniversary of this may be in effect from that date until the
Effective Date of Agreement. Termination

     (b) A continuation of all benefits pursuant to any and all welfare benefit
plans under which the Executive and/or the Executive’s family is eligible to
receive benefits and/or coverage, including, but not limited to, group life
insurance,

4

--------------------------------------------------------------------------------

hospitalization, disability, medical and dental plans, at the same premium cost,
and at the same coverage level, as in effect as of the as of the effective date
of the Change in Control or Qualifying Termination, as he case may be. The
welfare benefits described in this Subsection 2.3(b) shall continue following
the effective date of the Change of Control or Qualifying Termination, as the
case may be, for the period of time the Executive is entitled to receive
severance pursuant to Section 2.2(a); provided, however, that such benefits
shall be discontinued prior to the end of such period in the event the Executive
receives substantially similar benefits from a subsequent employer;

     (c) Reasonable Company paid outplacement assistance, commensurate with
assistance normally provided to executive level personnel, for a period of up to
twelve (12) months following the Effective Date of Termination, or for such
longer period as the Company may agree;

     (d) The immediate vesting and exercisability of all stock options or other
equity incentives granted to the Executive that are not otherwise vested or
exercisable; and

     (e) Any other accrued rights and benefits of the Executive under the
Employment Agreement.

     2.3 Termination for Total and Permanent Disability. Following a Change in
Control of the Company, if the Executive’s employment is terminated due to
Disability, the Executive shall receive his Base Salary then in effect, at which
point in time the Executive’s benefits shall be determined in accordance with
the Company’s retirement, insurance, and other applicable plans and programs
then in effect.

     2.4 Termination for Death. Following a Change in Control of the Company, if
the Executive’s employment is terminated by reason of his death, the Executive’s
benefits shall be determined in accordance with the Company’s survivor’s
benefits, insurance, and other applicable programs of the Company then in
effect.

     2.5 Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control of the Company, if the Executive’s employment is
terminated either: (i) by the Company for Cause; or (ii) by the Executive other
than for Good Reason, the Company shall pay the Executive his full Base Salary
and accrued vacation through the Effective Date of Termination, at the rate then
in effect, plus any other amounts to which the Executive is entitled under any
compensation or benefit plans of the Company at the time such payments are due,
and the Company shall have no further obligations to the Executive under this
Agreement.

     2.6 Notices. In the event of a transaction that would constitute a Change
of Control but for the provisions of Section 1.1(f)(i)(A) regarding contractual
restrictions on the acquiror, the Company will give written notice to the
Executive that no Change of Control has occurred. Likewise, in the event that
such contractual restrictions are subsequently removed, the Company will give
written notice to the Executive that a

5

--------------------------------------------------------------------------------

Change of Control has occurred or will occur as of the effective date of the
removal of such restrictions. Any termination by the Company for Cause or by the
Executive for Good Reason following a Change of Control shall be communicated by
Notice of Termination to the other party. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

ARTICLE 3. FORM AND TIMING OF SEVERANCE BENEFITS

     3.1 Form and Timing of Severance Benefits. The Severance Benefits described
in Section hereof shall be paid in cash to the Executive in a single lump sum as
soon as practicable following the Effective Date of Termination, but in no event
beyond thirty (30) days from such date. Any payment required under this Section
3.1, or any other provision of this Agreement, that is not made in a timely
manner will bear interest at a rate equal to one hundred twenty percent (120%)
of the applicable federal rate, as in effect under Section 1274(d) of the Code
for the month in which the payment is required to be made.

     3.2 Withholding of Taxes. The Company shall be entitled to withhold from
any amounts payable under this Agreement all taxes as legally shall be required
(including, without limitation, any United States Federal taxes, and any other
state, city, or local taxes).

ARTICLE 4. EXCISE TAX GROSS UP

     4.1 Equalization Payment. In the event that the Executive becomes entitled
to Severance Benefits, if any of the Executive’s Total Payments will be subject
to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or any
similar tax that may hereafter be imposed), the Company shall pay to the
Executive in cash an additional amount (the “Gross-up Payment”) such that the
net amount retained by the Executive after deduction of any Excise Tax on the
Total Payments and any federal, state, and local income tax and Excise Tax upon
the Gross up Payment provided for by this Section 4.1, shall be equal to the
Total Payments. Such payment shall be made by the Company to the Executive as
soon as practicable following the Effective Date of Termination, but in no event
beyond thirty (30) days from such date.

     4.2 Tax Computation. For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax and the amounts of such Excise Tax:

     (a) Any other payments or benefits received or to be received by the
Executive in connection with a Change in Control of the Company or the
Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement, or agreement with the Company, or with
any Person whose actions result in a Change in Control of the Company or any
Person affiliated with the Company or such Persons) shall be treated as
“parachute payments” within in the meaning of Section 280G(b)(2) of the Code,
and all “excess parachute payments” within the meaning of Section 280G(b)(1)
shall be treated as subject to the excise tax,

6

--------------------------------------------------------------------------------

unless in the opinion of tax counsel selected by the Company’s independent
auditors and acceptable to the Executive, such other payments or benefits (in
whole or in part) do not constitute parachute payments, or unless such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
in excess of the base amount within the meaning of Section 280G(b)(3) of the
Code, or are otherwise not subject to the excise tax;

     (b) The amount of the Total Payments which shall be treated as subject to
the Excise Tax shall be equal to the lesser of (i) the total amount of the Total
Payments; or (ii) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) (after applying clause (a) above); and

     (c) The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

     For purposes of determining the amount of the Gross Up Payment, the
Executive shall be deemed to pay Federal income taxes at the highest marginal
rate of Federal income taxation in the calendar year in which the Gross Up
Payment is to be made, and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the Executive’s residence on the
Effective Date of ofTermination, net of the maximum reduction in Federal income
taxes which could be obtained from deduction of such state and local taxes.

     4.3 Subsequent Recalculation. In the event the Internal Revenue Service
adjusts the computation of the Company under Section 4.2 hereof, so that the
Executive did not receive the greatest net benefit, the Company shall reimburse
the Executive for the full amount necessary to make the Executive whole, plus an
appropriate market rate of interest, as determined by the Company’s independent
auditors.

ARTICLE 5. THE COMPANY’S PAYMENT OBLIGATION

     5.1 Payment Obligations Absolute. The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Company may have against the Executive or anyone else, except
those arising under this Agreement. All amounts payable by the Company hereunder
shall be paid without notice or demand. The Executive shall not be obligated to
seek other employment in mitigation of the amounts payable or arrangements made
under any provision of this Agreement, and the obtaining of any such other
employment shall in no event effect any reduction of the Company’s obligations
to make the payments and arrangements required to be made under this Agreement,
except to the extent provided in Sections 2.3(b) hereof.

     5.2 Contractual Rights to Benefits. This Agreement establishes and vests in
the Executive a contractual right to the benefits to which he is entitled
hereunder.

7

--------------------------------------------------------------------------------

However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, the Company to segregate, earmark, or
otherwise set aside any funds or other assets, in trust or otherwise, to provide
for any payments to be made or required hereunder.



ARTICLE 6. LEGAL REMEDIES




     6.1 Payment of Legal Fees. To the extent permitted by law, the Company
shall pay all legal fees, costs, including costs of litigation, prejudgment
interest, and other expenses, incurred in good faith by the Executive as a
result of the Company’s wrongful refusal to provide the Severance Benefits to
which the Executive becomes entitled under this Agreement, or as a result of the
Company’s unsuccessfully contesting the validity, enforceability, or
interpretation of this Agreement, or as a result of any conflict between the
parties pertaining to this Agreement in which the Executive is the prevailing
party, or which is settled prior to the entry of a final judgment from which no
appeal can be taken.

     6.2 Arbitration. The Executive shall have the right and option to elect (in
lieu of litigation) to have any dispute or controversy arising under or in
connection with this Agreement settled by final and binding arbitration,
conducted before a panel of three (3) arbitrators sitting in a location selected
by the Executive within fifty (50) miles from the location of his job with the
Company, in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the award of the arbitrator in any
court having proper jurisdiction.

All expenses of any such arbitration, including the fees and expenses of the
counsel for the Executive, shall be borne by the Company.



ARTICLE 7. SUCCESSORS




     7.1 Assumption of Company’s Obligations. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform the Company’s obligations under
this Agreement in the same manner and to the same extent that the Company would
be required to perform them if no such succession had taken place. Failure of
the Company to obtain such assumption and agreement prior to the effective date
of any such succession shall entitle the Executive to compensation from the
Company in the same amount and on the same terms as he would be entitled to
hereunder if he had terminated his employment with the Company voluntarily for
Good Reason. The date on which any such succession becomes effective shall be
deemed the Effective Date of Termination.

     7.2 Payment to Beneficiary. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive should die while any amount would still be payable to
him hereunder had he continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement,
to the Executive’s Beneficiary. If the

8

--------------------------------------------------------------------------------

Executive has not named a Beneficiary, then such amounts shall be paid to the
Executive’s devisee, legatee, or other designee, or if there is no such
designee, to the Executive’s estate.



ARTICLE 8. MISCELLANEOUS




     8.1 Entire Agreement. This Agreement contains the entire understanding
respect to the subject matter hereof.

     8.2 Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.

     8.3 Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized representative of the
Company, or by the respective parties’ legal representatives and successors.

     8.4 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the Commonwealth of Pennsylvania shall be the controlling
law in all matters relating to this Agreement, without regard to the principles
of conflicts of law of any jurisdiction.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and Executive has executed this Agreement, in each
case as of the date first above written.



ENCORIUM GROUP, INC.

By:_/s/ Kai Lindevall_
Name: Kai Lindevall, Chairman






EXECUTIVE

By:/s/ David Ginsberg
Name: David Ginsberg




9

--------------------------------------------------------------------------------